In an action to recover damages for personal injuries and wrongful death, defendant Sidney C. Kaufman appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County, entered June 10, 1976, as is in favor of plaintiff-respondent and against him, upon a jury verdict. Judgment reversed insofar as appealed from, on the facts, and new trial granted, with costs to abide the event. In our opinion the verdict finding a causal connection between the accident and the injuries claimed and the resulting death is contrary to the weight of the evidence. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.